DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 9-12 have been amended. No claims have been added or cancelled. Claims 9-12 are pending.

Response to Arguments
Applicant's arguments filed on Jun 01, 2022 have been fully considered but they are not persuasive. 
The Applicant alleged that the combination of Shimezawa (US 20190052332 A1, Foreign Priority Date: Mar 31, 2016) and You et al (US20180376497A1, Pro 62325421 Priority Date: Apr 20, 2016) fails to teach or suggest "decoding circuitry configured to, in a case that a RRC parameter relating to short transmission time interval (sTTI) mode is configured, decode the sPDCCH in accordance with the transmission scheme of the sPDCCH” in claim 1. 
In response the Examiner respectfully disagrees because Shimezawa’332 teaches:”the second TTI mode (an extended TTI mode or a short TTI (STTI) mode) is set in the terminal device through the signaling of the higher layer… In a case in which the second TTI mode is set, data transmission is performed on the basis of the second TTI” (par 0205), “The setting related to the STTI (STTI setting) is performed through the RRC signaling and/or the signaling of the physical layer. The STTI setting includes information (parameter) related to the TTI size, a setting related to the STTI in the downlink (downlink STTI setting)… and/or information for monitoring the control channel for notifying of the control information related to the STTI” (par 0206), “The setting related to the STTI in the downlink is a setting for transmission (transmission and reception) of the downlink channel (…the PDCCH…) in the STTI mode, and includes a setting related to the downlink channel in the STTI mode” (par 0207), and “The PDCCH in the STTI mode is also referred to as a shortened PDCCH (SPDCCH)” (par 0211). Shimezawa’332 further teaches: “terminal device to recognize or assume that the rate matching is used for mapping to a predetermined resource element in reception (..decoding) of a predetermined channel or signal” (par 0347), “The SPDCCH and/or SPDSCH are mapped to the resource element on the basis of various conditions, criteria, or scales” (par 0348). Therefore Shimezawa’332 teaches: "decoding circuitry configured to, in a case that a RRC parameter relating to short transmission time interval (sTTI) mode is configured, decode the sPDCCH in accordance with the transmission scheme of the sPDCCH”. Here setting of sPDCCH (PDCCH in STTI mode) can be equated to transmission scheme of the sPDCCH. “parameter of the TTI size” in STTI mode configured via RRC (par 0206) can be equated to “RRC parameter relating to short transmission time interval (sTTI) mode”. 
Another example of RRC parameter relating to short transmission time interval (sTTI) mode is configured: “The SPDCCH candidate can be set as the SPDCCH set through the RRC signaling” (par 0242).
Therefore, the cited references teach the claimed limitations of claim 9 in question with adequate reasons and suggestions of combining the teachings. The same conclusion applies to claims 10-12 which recites similar features.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in col. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimezawa (US 20190052332 A1, Foreign Priority Date: Mar 31, 2016) in view of You et al (US20180376497A1, Pro 62325421 Priority Date: Apr 20, 2016).

Regarding claim 9 (currently amended), Shimezawa’332 discloses a terminal apparatus (see, Fig. 4, terminal device, par 0108) comprising: 
receiving circuitry (see, Fig. 4, wireless receiving unit 2057, par 0108) configured to receive, by using radio resource control (RRC) signaling, information indicating whether a transmission scheme (see, SPDCCH setting, par 0303-0304) of a short physical downlink control channel (sPDCCH) is a cell specific reference signal (CRS) based transmission scheme or a demodulation reference signal (DMRS) based transmission scheme (see, SPDCCH setting of terminal device configured through the RRC signaling, SPDCCH setting including SPDCCH candidate and demodulation reference signal associated with the SPDCCH mapping with all the resource elements included in a predetermined sub carrier in each of the resource block pairs, par 0242, 0301, 0303 and 0306); and 
decoding circuitry (see, Fig. 4, decoding unit 2051, par 0108) configured to, in a case that a RRC parameter (see, parameter of the TTI size in STTI mode configured via RRC, par 0207) relating to short transmission time interval (sTTI) mode is configured (see, STTI setting including parameter of the TTI size in STTI mode configured via RRC, sPDCCH setting including SPDCCH candidate configured via RRC, par 0206, 0242), decode the sPDCCH in accordance with the transmission scheme (see, setting of sPDCCH (PDCCH in STTI mode), par 0207, 0211) of the sPDCCH (see, decode the sPDCCH according to sPDCCH setting (PDCCH in STTI mode) and STTI setting including parameter of the TTI size in STTI mode configured via RRC, par 0205-0207, 0211, 0347-0348). 
Shimezawa’332 discloses all the claim limitations but fails to explicitly teach: receive, by using radio resource control (RRC) signaling, information indicating an aggregation level of the sPDCCH.

However You’497 from the same field of endeavor (see, fig. 14, LTE communication between BS and UE, par 0045, 0047 and 0324) discloses: receive, by using radio resource control (RRC) signaling, information indicating an aggregation level of the sPDCCH (see, UE receives AL (aggregation level) of the sPDCCH by RRC, par 0197).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the terminal apparatus as taught by You’497 into that of Shimezawa’332. The motivation would have been to provide flexible sPDCCH PRB resource (par 0192).

Regarding claim 10 (currently amended), Shimezawa’332 discloses a base station apparatus (see, Fig. 3, base station device, par 0091) comprising: 
radio resource control circuitry (see, Fig. 3, higher layer processing unit 101 and control unit 103, par 0091-0093) configured to generate first information (see, sPDCCH setting includes mapping of demodulation reference signal associated with the SPDCCH, par 0303) indicating whether a transmission scheme (see, SPDCCH setting, par 0303-0304) of a short physical downlink control channel (sPDCCH) is a cell specific reference signal (CRS) based transmission scheme or a demodulation reference signal (DMRS) based transmission scheme(see, Base station configures SPDCCH setting of terminal device through the RRC signaling, SPDCCH setting including SPDCCH candidate and demodulation reference signal associated with the SPDCCH mapping with all the resource elements included in a predetermined sub carrier in each of the resource block pairs, par 0242, 0301, 0303 and 0306); and
transmitting circuitry (see, Fig. 3, wireless transmitting unit 1077, par 0091) configured to transmit, by using radio resource control (RRC) signaling (see, configuration via RRC, par 0206), the first information (see, sPDCCH setting via RRC includes mapping of demodulation reference signal associated with the SPDCCH, par 0301, 0303), and to, in a case that a RRC parameter (see, parameter of the TTI size in STTI mode configured via RRC, par 0207) relating to short transmission time interval (sTTI) mode is configured (see, STTI setting including parameter of the TTI size in STTI mode configured via RRC, sPDCCH setting including SPDCCH candidate configured via RRC, par 0206, 0242), transmit the sPDCCH (see, transmits the sPDCCH according to sPDCCH setting (PDCCH in STTI mode) includes mapping of demodulation reference signal associated with the SPDCCH and STTI setting including parameter of the TTI size in STTI mode configured via RRC, par 0205-0207, 0211, 0301-0303, 0347-0348), Application No. 16/099,701 June 1, 2022 Reply to the Office Action dated March 30, 2022 Page 3 of 7 
Page 3 of 9wherein the sPDCCH is to be decoded in accordance with the transmission scheme (see, setting of sPDCCH (PDCCH in STTI mode), par 0207, 0211) of the sPDCCH (see, terminal device monitor USS (specific search space, also called PDCCH candidates) of the SPDCCH, recognizes and receives SPDCCH according to SPDCCH setting by decoding in reception, par 0120, 0135, 0240, 0246, 0301 and 0346-0347).
Shimezawa’332 discloses all the claim limitations but fails to explicitly teach: transmit, by using radio resource control (RRC) signaling, second information indicating an aggregation level of the sPDCCH.

However You’497 from the same field of endeavor (see, fig. 14, LTE communication between BS and UE, par 0045, 0047 and 0324) discloses: transmit, by using radio resource control (RRC) signaling, second information indicating an aggregation level of the sPDCCH (see, BS transmits to UE the AL (aggregation level) of the sPDCCH by RRC, par 0197).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the base station as taught by You’497 into that of Shimezawa’332. The motivation would have been to provide flexible sPDCCH PRB resource (par 0192).


Regarding claim 11 (currently amended), Shimezawa’332 discloses a communication method of a terminal apparatus (see, Fig. 4, terminal device capable of efficiently performing communication in a communication system including base station device and terminal device, abstract, par 0108) comprising: 
receiving, by using radio resource control (RRC) signaling, information indicating whether a transmission scheme (see, SPDCCH setting, par 0303-0304) of a short physical downlink control channel (sPDCCH) is a cell specific reference signal (CRS) based transmission scheme or a demodulation reference signal (DMRS) based transmission scheme (see, SPDCCH setting of terminal device configured through the RRC signaling, SPDCCH setting including SPDCCH candidate and demodulation reference signal associated with the SPDCCH mapping with all the resource elements included in a predetermined sub carrier in each of the resource block pairs, par 0242, 0301, 0303 and 0306); and 
decoding the sPDCCH in accordance with the transmission scheme (see, setting of sPDCCH (PDCCH in STTI mode), par 0207, 0211) of the sPDCCH (see, decode the sPDCCH according to sPDCCH setting (PDCCH in STTI mode) and STTI setting including parameter of the TTI size in STTI mode configured via RRC, par 0205-0207, 0211, 0347-0348), in a case that a RRC parameter (see, parameter of the TTI size in STTI mode configured via RRC, par 0207) relating to short transmission time interval (sTTI) mode is configured (see, STTI setting including parameter of the TTI size in STTI mode configured via RRC, sPDCCH setting including SPDCCH candidate configured via RRC, par 0206, 0242).
Shimezawa’332 discloses all the claim limitations but fails to explicitly teach: receiving information indicating an aggregation level of the sPDCCH.

However You’497 from the same field of endeavor (see, fig. 14, LTE communication between BS and UE, par 0045, 0047 and 0324) discloses: receiving information indicating an aggregation level of the sPDCCH (see, UE receives AL (aggregation level) of the sPDCCH by RRC, par 0197).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication method of a terminal apparatus as taught by You’497 into that of Shimezawa’332. The motivation would have been to provide flexible sPDCCH PRB resource (par 0192).

Regarding claim 12 (currently amended), Shimezawa’332 discloses a communication method of a base station apparatus (see, Fig. 3, base station device capable of efficiently performing communication in a communication system including base station device and terminal device, abstract, par 0091) comprising: 
generating information indicating whether a transmission scheme (see, SPDCCH setting, par 0303-0304) of a short physical downlink control channel (sPDCCH) is a cell specific reference signal (CRS) based transmission scheme or a demodulation reference signal (DMRS) based transmission scheme (see, Base station configures SPDCCH setting of terminal device through the RRC signaling, SPDCCH setting including SPDCCH candidate and demodulation reference signal associated with the SPDCCH mapping with all the resource elements included in a predetermined sub carrier in each of the resource block pairs, par 0242, 0301, 0303 and 0306); 
transmitting the first information (see, sPDCCH setting includes mapping of demodulation reference signal associated with the SPDCCH, par 0303) by using radio resource control (RRC) signaling (see, sPDCCH setting via RRC includes mapping of demodulation reference signal associated with the SPDCCH, par 0301, 0303);
transmitting the sPDCCH (see, transmits the sPDCCH according to sPDCCH setting (PDCCH in STTI mode) includes mapping of demodulation reference signal associated with the SPDCCH and STTI setting including parameter of the TTI size in STTI mode configured via RRC, par 0205-0207, 0211, 0301-0303, 0347-0348), in a case that a RRC parameter (see, parameter of the TTI size in STTI mode configured via RRC, par 0207) relating to short transmission time interval (sTTI) mode is configured (see, STTI setting including parameter of the TTI size in STTI mode configured via RRC, sPDCCH setting including SPDCCH candidate configured via RRC, par 0206, 0242), 
wherein the sPDCCH is to be decoded in accordance with the transmission scheme (see, setting of sPDCCH (PDCCH in STTI mode), par 0207, 0211) of the sPDCCH (see, terminal device monitor USS (specific search space, also called PDCCH candidates) of the SPDCCH, recognizes and receives SPDCCH according to SPDCCH setting by decoding in reception, par 0120, 0135, 0240, 0246, 0301 and 0346-0347).
Shimezawa’332 discloses all the claim limitations but fails to explicitly teach: transmitting second information indicating an aggregation level of the sPDCCH.

However You’497 from the same field of endeavor (see, fig. 14, LTE communication between BS and UE, par 0045, 0047 and 0324) discloses: transmitting second information indicating an aggregation level of the sPDCCH (see, BS transmits to UE the AL (aggregation level) of the sPDCCH by RRC, par 0197).
In view of the above, it would have been obvious before the effective filling date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the communication method of a base station apparatus as taught by You’497 into that of Shimezawa’332. The motivation would have been to provide flexible sPDCCH PRB resource (par 0192).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUAN LU whose telephone number is (571)272-2844.  The examiner can normally be reached on Monday - Friday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG YAO can be reached on (571)272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/XUAN LU/Examiner, Art Unit 2473     

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473